United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3793
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              Jose Hernandez-Loera

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Dubuque
                                 ____________

                         Submitted: November 12, 2018
                            Filed: January 30, 2019
                                   [Published]
                                 ____________

Before COLLOTON, SHEPHERD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       Appellant Jose Hernandez-Loera pled guilty to one count of unlawful use of
identification documents, in violation of 18 U.S.C. § 1546(a). The district court1


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
sentenced him to a time-served sentence of 111 days and 3 years of supervised
release. Hernandez-Loera appeals, asserting that the district court erred in sentencing
him to a term of supervised release. Having jurisdiction under 28 U.S.C. § 1291, we
affirm.

       Hernandez-Loera, a native and citizen of Mexico and illegally in the United
States, pled guilty and received his sentence for the unlawful use of identification
documents related to his use of a fraudulent social security card and a fraudulent
permanent resident card to obtain employment. On appeal, Hernandez-Loera
challenges only the imposition of supervised release, asserting that the district court
procedurally erred in imposing the term of supervised release, where it was expected
that Hernandez-Loera would be immediately deported, without specific findings as
to why supervised release was necessary.

      Because Hernandez-Loera did not object at sentencing to the imposition of
supervised release, we review his claim for plain error. United States v. Pate, 518
F.3d 972, 975 (8th Cir. 2008). “Under plain error review, it is the defendant’s burden
to prove (1) there was error, (2) that was plain, and (3) affected substantial rights.”
United States v. Adejumo, 772 F.3d 513, 538 (8th Cir. 2014) (quoting United States
v. Martin, 714 F.3d 1081, 1084 (8th Cir. 2013)).

       We find no error in the district court’s decision to sentence Hernandez-Loera
to a term of supervised release. Under the Sentencing Guidelines, “[t]he court
ordinarily should not impose a term of supervised release in a case in which
supervised release is not required by statute and the defendant is a deportable alien
who likely will be deported after imprisonment.” United States Sentencing
Commission, Guidelines Manual, § 5D1.1(c). But the district court retains discretion
to impose supervised release where it determines that supervised release “would
provide an added measure of deterrence and protection based on the facts and
circumstances of a particular case.” USSG § 5D1.1 comment. (n. 5). In addition, as

                                         -2-
some of our sister circuits have held, the “term ‘ordinarily’ in section 5D1.1(c) is
‘hortatory, not mandatory.’” United States v. Aplicano-Oyuela, 792 F.3d 416, 424
(4th Cir. 2015) (quoting United States v. Dominguez-Alvarado, 695 F.3d 324, 329
(5th Cir. 2012)).

        At sentencing, the government specifically asked for a period of supervised
release as a means to deter Hernandez-Loera from another attempted illegal reentry.
Significantly, in executing a search warrant on Hernandez-Loera’s residence, law
enforcement found tax returns, payroll information, counterfeit social security cards,
and counterfeit immigration documents. While the district court did not specifically
link its imposition of supervised release to the need for added deterrence, this is not
reversible error. See United States v. Alvarado, 720 F.3d 153, 158 (2d Cir. 2013)
(finding no error where district court did not explicitly discuss USSG § 5D1.1(c)
when imposing supervised release). The record reflects that the district court
considered the appropriate sentencing factors, the arguments of counsel, and the
specific circumstances of the case before sentencing Hernandez-Loera. Further, the
conditions of Hernandez-Loera’s supervised release specified if he were removed or
deported, he could not reenter the United States without permission, but he would not
be on active supervision while he was outside the country. We conclude the district
court’s decision to impose supervised release is both consistent with the Sentencing
Guidelines and an appropriate exercise of the district court’s wide latitude in
determining a sentence. See United States v. Hobbs, 845 F.3d 365, 367-68 (8th Cir.
2015) (discussing discretion of sentencing judge related to supervised release).

      Accordingly, we affirm.
                     ______________________________




                                         -3-